Case 7:19-mj-00892 Document 1 Filed on 04/22/19 in TXSD

'§w-:R Wm“

  

    

 

UNlTEQ STATES DlSTR.lCT COURT
SOUTHERN DISTRICT OF NEW YORK
PROBATION DEPARTMEN'I`

Petiti_on for Warralit

with Attached Request for
Court Aclion Direction Detailing Probable Cause

Supervisee: Rafae| Rodriguez

Sentencing Juglge: Honorable Richard J. Sullivan,.U.S. Circuit Court .Iudge

Date of Originél Sentence: December 23, 2014

Page 1 of 2

1
1
1

Dockct Number: 11 CR 953-01 (RJS )
114-w

z OSQZ

 

Original Offense: Conspiracy to Distribute and Possess with Intent to Distributc Heroin, Cocgine
and Marijuaqa( 21 USC 846 & 21 USC 841(11)(1), 84 l(b)(l)(A) and 84l(b)(l)(D)), a Clas_s ;A
felony; Distributing and Possessing with Intent to Distfibute Heroin ( 21 USC 84l(b)(l)(A)),§a
Class A felony; Money Laundering (18 USC l956(h)), a Class C felony; Possession ofa Firearm

in Furthera`nce of a Narcotic Crime (18 USC 924(0)), a Class A felony

Original Sentence: Time Served plus Two Weeks; Five (5) Year's’ Supervised Rclease

Type of Supervision: Supervised Release Date Supervision Commenced: January 5,' 2015

 

PETlTloNING THE coURT 'ro lssUE»A wARRA_NT

The supervisee has not complied with the following condition of supervision:

Nature ol` Noncompliance

l. ON OR ABOUT NOVEMBI.`.R 12, 2018, IN SOUTHBRN DISTRICT OF
TEXAS, RAFAEL RODRlGUEZ COMM[TTED A FEDERAL CRIME,
ILLEGAL REENTRY, IN VlOLATION OF TlTLE 8 USC 1326 (A)(-l) &

(B)(l)(z), A cLAss c FELONY, 1N THAT 1-11=. 1LL1=.GALLY ENTERED THE

UNITED STATES AFTER PREVIQUSLY BE]`NG DEPORTED. MANDAT

CONDITION, GRADE B VIOLATION.

ED

 

mm WMMMM». W ..4..1,~

\'.3

/

/

l

Case 7:19-mj-00892

""` /~)

RODRIGUEZ, RAFAEL A. PAKULA/40822
Docket No.: 11 CR 953~01 (RJS) "

Document 1 Filed on 04/22/19 in TXSD Page 2 of 2

U.S. Probation Officer Recommendation:
The tenn of supervision should be: v

[X ] Revoked

l declare under penalty of peq`ury that the foregoing is true and correc`t. (Supporting
documentation is attached)

Respectful|y submitted,

Michael Fitzpatrick_
Chief U.S. Probation Oflicer

Adam S. Pakula

U.S. Probation Officer Specialist
Approved By:

Andrew Chan December 12, 2018‘
Supervisory U.S. Probation Ofticer

